184 F.2d 668
Starley BASSETT, alias Stanley Bassett, Appellant,v.UNITED STATES of America, Appellee.
No. 11261.
United States Court of Appeals Sixth Circuit.
October 5, 1950.

Appeal from the United States District Court for the Eastern District of Michigan, Southern Division at Detroit; Arthur A. Koscinski, Judge.
Benjamin J. Safir, Detroit, Mich., for appellant.
Edward T. Kane, Joseph C. Murphy, Detroit, Mich., for appellee.
Before HICKS, Chief Judge, and MILLER, Circuit Judge.
PER CURIAM.


1
Pursuant to motion of Appellee to dismiss appeal and it appearing from letter of counsel for Appellant that the appeal has been abandoned. On consideration whereof it is now ordered that the appeal be and the same is docketed and dismissed.